DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
 Response to Amendment
In response to the amendment received March 16, 2021:
Claims 1-2 and 4-11 are pending. Claim 3 has been cancelled as per applicant’s request.
The previous drawing objections are withdrawn in light of the amendment.
The previous prior art rejection has been withdrawn in light of the amendments. However, a new prior art rejection has been made using a newly cited reference below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner (DE 102006059989A) in view of Yang et al. (US 2017/0149103). The English machine translation of Wegner was attached in a previous Office Action and is referenced below.
Regarding Claim 1, Wegner teaches a multiple cell battery (i.e. battery pack having a plurality of battery modules) (lines 10-11 and Fig. 1) with a cooling element arranged between the cells (i.e. spacer arranged between the battery modules) (lines 13-14 and Fig. 1, #2) comprising a first cooling element composed of metal (See Annotated Wegner Fig. 3 below and lines 101-102) (i.e. a first thermally conductive material), which first cooling element is in surface-to-surface contact with a first of the battery modules (Fig. 1), the cooling element comprises a second cooling element composed of metal (See Annotated Wegner Fig. 3 below and lines 101-102) (i.e. a second thermally conductive material), wherein second cooling element is in surface-to-surface contact with a second of the battery modules (Fig. 1) and the cooling element comprises an intermediate space between the cooling elements (See Annotated Fig. 3 below) comprised of metallic rods (i.e. insulating material arranged in the intermediate space in the form of a supporting element to which the cooling elements are fixed, see Annotated Fig. 3 below), the metallic parts of the rod being encased with plastic (i.e. the intermediate space at least partially filled with an insulating material, the insulating material that has a lower thermal conductivity than the first and second thermally conductive materials (metal) (Fig. 3 and lines 146-149), thus the plastic casing would at least cause a delay in the heating of the second battery module in case of heating of the first battery module.

Annotated Wegner Fig. 3

    PNG
    media_image1.png
    686
    764
    media_image1.png
    Greyscale

	Wegner does not teach the first thermally conductive material is in surface-to-surface contact with the first of the battery modules, or the second thermally conductive material is in surface-to-surface contact with a second of the battery modules.
	However, Yang et al. teaches a battery pack (Para. [0020]) having a plurality of battery cells (i.e. battery modules) (Fig. 1A, a first battery module #30a, a second battery module #30b) wherein the battery pack comprises thermally conductive microfibrous media (MFM, i.e. thermally conductive material) (Para. [0020]) between the battery modules (Fig. 1A, a first thermally conductive material #10a, a second thermally conductive material #10b) wherein the MFM is in surface-to-surface contact with the battery modules (Para. [0029]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegner to incorporate the teaching of the thermally conductive material in surface-to-surface contact with a first battery module and a second thermally conductive material in surface-to-surface contact with second of the battery modules of Yang et al., as the contact of thermally conductive material with the cell surface would influence heat transfer such that there would be improved heat transfer from the battery cells (Para. [0038]). There is a reasonable expectation of success as the MFM of Yang et al. (i.e. thermally conductive material) can be made of metal (Para. [0031] – wherein metal is preferred when enhanced heat transfer is desired) and the thermally conductive material of Wagner is metal (lines 101-102) wherein heat dissipation of individual cells is the object of the invention (lines 17-18).
Regarding Claim 2, Wegner as modified by Yang et al. teaches all of the elements of the current invention of claim 1 as explained above. 
Wegner further teaches the cooling element comprises a third cooling element composed of metal (See Annotated Wegner Fig. 3 above and lines 101-102) (i.e. a third thermally conductive material), wherein the second cooling element is in surface-to-surface contact with a third of the battery modules (Fig. 1) and the cooling elements (i.e. spacer) comprise an intermediate space between the three cooling elements, which intermediate space is at least partially filled with plastic (i.e. insulating material), which has a lower thermal conductivity than metal (i.e. the third thermally conductive material), thus the heating of the third battery module would at least result in a delay of the heating of the first and/or second battery module heating.
Regarding Claim 4, Wegner as modified by Yang et al. teaches all of the elements of the current invention of claim 1 as explained above. 
Wegner teaches a first and second, and third cooling element composed of metal (See Annotated Wegner Fig. 3 above and lines 101-102) as explained above in rejection to claims 1 and 2, (i.e. the first, second and third thermally conductive material are identical); thus, meeting a. and b. of the instant claim. Additionally, Wegner further teaches metallic rods as part of cooling elements, the metallic parts being encased with plastic (i.e. insulating material in the intermediate space is a plastic or plastic-based material in the form of a supporting element to which all cooling elements are fixed [thus, meeting c. of the instant claim] and further teaches the cooling elements are connected to one another via a base plate (Fig. 8, #3.1, #3.2 and lines 347-349) (i.e. connect to one another by at least one connecting element) wherein the base plate is composed of aluminum (i.e. a fifth material) (lines 120-126) (thus, meeting d. of the instant claim) and the cooling elements can also be made of aluminum (lines 54-57, 101-105), and thus the fifth material is identical to the first and second thermally conductive material (meeting e. of the instant claim).
Regarding Claim 5, Wegner as modified by Yang et al. teaches all of the elements of the current invention of claim 1 as explained above. 
Wegner teaches a first and second, and third cooling element composed of metal (See Annotated Wegner Fig. 3 above and lines 101-102) as explained above in rejection to claims 1 and 2, (i.e. the first, second and third thermally conductive material are identical); thus, meeting a. b. and c. of the instant claim.

Regarding Claim 6, Wegner as modified by Yang et al. teaches all of the elements of the current invention of claim 1 as explained above.
Wegner teaches a first, second, and third thermally conductive material consisting of aluminum (lines 54-57, 101-105) (thus, meeting a. b. and c. of the instant claim), which has a thermal conductivity of 237 W/(m*k) (Licari et al., pg. 104, Table 3.7), and the rods as part of cooling elements encased with plastic (i.e. insulating material) (lines 149-149) which can be heat-conducting silicone rubber (lines 214-218) which has a thermal conductivity of 0.88 W/(m*K) (Licari et al., pg. 104, Table 3.7), thus the first, second, and third thermally conductive material have a thermal conductivity (of aluminum) which exceeds the thermal conductivity of the insulating material (silicone rubber) by about a factor of 270) (i.e. at least by a factor 10), thus meeting a. of the instant claim, and the first, second, third and fifth material are also a plastic filled with solid having thermal conductivity greater than 10 W/(m*K) (as aluminum has a thermal conductivity of 237 W/(m*K), lines 54-57, 101-105), and the cooling elements have plastic sleeves (lines 243-245), thus meeting c. of the instant claim.
Regarding Claim 7, Wegner as modified by Yang et al. teaches all of the elements of the current invention of claim 1 as explained above.
Wegner further teaches the individual cells (i.e. battery modules) (Fig. 1, #1.1-1.7) are elongated and have an axis of main extent between two longitudinal ends (meeting a. of the instant claim), wherein the axis of main extent of all individual cells run parallel in relation to one another (Fig. 1) (meeting b. of the instant claim), the cooling element (Fig. 1, #2) is an elongated shaped body and has an axis of main extent between two longitudinal ends, which runs parallel in relation to the axis of main extent of the battery modules (i.e. of a first and second battery module) (meeting c. of the instant claim) wherein the cooling elements are elongated as a strip (meeting d. of the instant claim) wherein the first, second, and third cooling elements as elongate cooling elements (Fig. 1, #2) are oriented parallel in relation to the axis of main extent of a first, second and third battery module (as all cooling elements are oriented parallel in relation to the axis of main extent of the battery modules, Fig. 1, #1.1-1.7) (meeting e., f., and g. of the instant claim).
Regarding Claim 10, Wegner as modified by Yang et al. teaches all of the elements of the current invention of claim 9 as explained above. 
Wegner teaches the battery modules (Fig. 2, #1.1-1.8) of the battery pack each have a bent contact region by which they are in surface-to-surface contact with the cooling elements (Fig. 2, #2), the battery modules have a cylindrical casing (Fig. 1, #1.1-17), the surface of which comprise the contact region (lines 19-22), the cooling elements each have a contact region matched to the geometry of the contact region of .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner (DE 102006059989A) in view of Yang et al. (US 2017/0149103).  as applied to claim 1 above, and further in view of Maier et al. (US 2011/0033742) as evidenced by Licari et al. (Adhesives Technology for Electronic Applications, 2011). The English machine translation of Wegner was attached in a previous Office Action and is referenced below.
Regarding Claim 8, Wegner as modified by Yang et al. teaches all of the elements of the current invention of claim 1 as explained above.
Wegner further teaches the cooling element (Fig. 1, #2) (i.e. spacer) comprises a base part (Fig. 4, #3.1 (i.e. first coupling device) for coupling a cooling tube (i.e. cooling device) (Fig. 4, #4) to the cooling element (i.e. spacer) (meeting a. of the instant claim), wherein the base part is located at one of the longitudinal ends of the spacer (see Fig. 1, #3 and lines 28-30) (meeting b. of the instant claim) where the base part (i.e. first coupling device) (part of Fig. 4, #3) is a connecting piece to the cooling device (See Fig. 4) (meeting d. of the instant claim), and the cooling element (Fig. 1, #2) (i.e. spacer) comprises a base plate (Fig. 4, #3) (i.e. coupling device) as connecting element, a base plate (i.e. a first connecting element) (Fig. 1, #3)  comprising the base part (i.e. first coupling device) (Fig. 4, #3.1) (meeting f. of the instant claim) and further teaches a second coupling device (Fig. 9, coupling device connecting #5 and #6) located at one of the longitudinal ends of the spacer (See Fig. 9) which couples (supply and return line 
Wegner does not teach a first and second coupling device connected to one another by a channel guided through the spacer.
However, Maier et al. teaches a first covering cap (Fig. 7, #91) (i.e. a first coupling device) located at one longitudinal end and second covering cap (Fig. 7, #94) located at another longitudinal end, both configured to couple the spacer to a cooling device (Para. [0074]) (i.e. a connecting piece to the cooling device) and the first and second distribution spaces (i.e. coupling devices) (Fig. 7, #92, #94) are connected to one another by channels (Fig. 7, #86,#87) guided through the cooling element (Fig. 7, #85) (i.e. spacer) and the spacer comprises as connecting elements a first covering cap (#91) and a second covering cap (#94), which each are arranged at the longitudinal ends of the spacer (#85) and form a thermally conductive path between the cooling elements (#85) and the coolant medium (#85) (i.e. cooling device).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegner 
Regarding Claim 9, Wegner as modified by Yang et al. teaches all of the elements of the current invention of claim 1 as explained above.
	Wegner further teaches the cooling element (i.e. spacer arranged between the battery modules) (lines 13-14 and Fig. 1, #2) comprises the first, second and third cooling element (see annotated Wegner Fig. above) each composed of aluminum the cooling elements can also be made of aluminum (lines 54-57, 101-105) (i.e. each composed of one of the thermally conductive materials and in surface to-surface contact with one of the battery modules [Fig. 1, #1.1-1.7]) (meeting a. of the instant claim) the cooling element (Fig. 1, #2) (i.e. spacer) and the battery modules (Fig. 1, #1.1-1.7 are each elongated and each have an axis of main extent between two longitudinal ends (meeting b. of the instant claim) and further teaches metallic rods  (i.e. supporting element) as part of cooling elements, the metallic parts being encased with plastic (i.e. insulating material is a plastic or plastic-based material in the form of a supporting element to which all cooling elements are fixed and fills the space between the three cooling elements) (Fig. 3 lines 146-149) (meeting c. of the instant claim), the cooling elements (Fig. 1,#2) are strips on the surface of the metallic rods (i.e. supporting element) and are arranged parallel in relation to one another and also parallel in relation to the axes of main extent of the battery modules (Fig. 1, #1.1-1.7) and the spacer (See Fig. 1) (meeting d. of the instant claim) and the cooling elements (i.e. spacer) are connected to one another via a base plate (Fig. 8, #3.1, #3.2 and lines 347-349) (i.e. connect to one another by a first connecting element) wherein the base plate is composed of aluminum (i.e. a fifth material) (lines 120-126) and the cooling elements can also be made of aluminum (lines 54-57, 101-105) (i.e. composed of one of the 
Wegner does not teach a second connecting element which second connecting element connects the three cooling elements forming the second end of the longitudinal ends of the spacer.
However, Maier et al. teaches However, Maier et al. teaches a first covering cap (Fig. 7, #91) (i.e. a first coupling device) located at one longitudinal end and second covering cap (Fig. 7, #94) located at another longitudinal end, both configured to couple the spacer ( ) to a cooling device (Para. [0074]) (i.e. a connecting piece to the cooling device) and the first and second distribution spaces (i.e. coupling devices) (Fig. 7, #92, #94) are connected to one another by channels (Fig. 7, #86,#87) guided through the cooling element (Fig. 7, #85) (i.e. spacer) and the spacer comprises as connecting elements a first covering cap (#91) and a second covering cap (#94), which each are arranged at the longitudinal ends of the spacer (#85) and form a thermally conductive path between the cooling elements (#85) and the coolant medium (#85) (i.e. cooling device).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegner to incorporate the teaching of Maier et al. of a connecting element at each longitudinal end wherein the first and the connect the three cooling elements to one another on both longitudinal ends, and the metallic rod (i.e. supporting element) would be arranged between the first and second connecting element) in order to provide access to the cooling device for both the upper and lower zone of the spacers (Para. [0074]), thus more thermally conductive surface area for the cooling elements to conduct heat (meeting g., h., i. and j. of the instant claim).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wegner (DE 102006059989A) in view of Yang et al. (US 2017/0149103) as applied to claim 1 above, and further in view of Holman et al. (US 2017/0237112).
Regarding Claim 11, Wegner as modified by Yang et al. teaches all of the elements of the current invention of claim 1 as explained above.
Wegner does not teach a spacer comprising a temperature sensor.
However, Holman et al. teaches a battery pack formed of electrochemical cells (Para. [0012]) wherein there is a porous spacer between cells (fig. 7, #470) that allows for air flow for cooling the electrochemical cell (i.e. a cooling element) (Para. [0017]) wherein a temperature sensor can be disposed at a central location in a cavity (i.e. embedded into cooling element) (Fig. 7, #474 and Para. [0027]) and the porous spacer is formed of a material that has high thermal conductivity (Para. [0047]) (i.e. connected by a thermal conductor).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegner to incorporate the teaching of a temperature sensor on each of the cooling elements (which is each connected to a 
Response to Arguments
Applicant’s arguments, filed March 16, 2021 with respect to the rejection(s) of claim(s) 1-2 and 3-11 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al. (US 2017/0149103).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729